NOTE: This disposition is nonprecedential


 United States Court of Appeals for the Federal Circuit
                                      2008-7130

                                 STEVEN R. COACH,

                                                            Claimant-Appellant,

                                           v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Sonal N. Mehta, Weil, Gotshal & Manges LLP, of Redwood Shores, California,
argued for claimant-appellant. With him on the brief was Matthew D. Powers.

       Elizabeth A. Speck, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Jeanne E. Davidson, Director, and Martin F.
Hockey, Jr., Assistant Director. Of counsel on the brief were Ethan K. Kallett,
Supervisory Attorney, and Tracey P. Warren, Attorney, Office of the General Counsel,
United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-7130


                               STEVEN R. COACH,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                   Judgment


ON APPEAL from the       United States Court of Appeals for Veterans Claims

in CASE NO(S).           05-3051

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, GAJARSA, and DYK, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED May 19, 2009                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk